Citation Nr: 1007821	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a heart disability 
with hypertension, to include as secondary to service-
connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, 
to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to 
September 1971.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2007, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the claims file indicates that these 
claims require additional development.  

The Board's March 2007 remand observed that during the 
Veteran's July 2006 hearing, he asserted that his heart 
disability and skin disability were caused or aggravated by 
his service-connected PTSD.  The Board observed that these 
secondary theories of entitlement were inextricably 
intertwined with the direct theories of entitlement on 
appeal, but had not been adjudicated.  The Board remanded the 
secondary service connection claims to the RO for 
adjudication.

However, a December 2009 supplemental statement of the case 
(SSOC) failed to adjudicate the Veteran's service-connection 
claims on the basis as secondary to service-connected 
disability.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders).  Because the Board's March 2007 instructions were 
not complied with on remand, this case is not ready for 
appellate review and must be remanded for compliance with the 
prior remand.

The Board also observes that, as provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  

VA letters to the Veteran dated in October 2002, April 2007 
and May 2008 failed to inform him of the information and 
evidence not of record that was necessary to substantiate the 
claims for secondary service connection.  A June 2005 
statement of the case (SOC) and the December 2009 SSOC also 
failed to provide this notice.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
are fully satisfied with respect to the 
Veteran's secondary service connection 
claims.  See also 38 C.F.R. § 3.159.

2.  Adjudicate entitlement to service 
connection for a heart disability and 
hypertension as secondary to service-
connected PTSD, and entitlement to 
service connection for a skin 
disability as secondary to service-
connected PTSD.  Notice of the 
determinations, and the Veteran's 
appellate rights, should be provided to 
the Veteran and his representative.  If 
notice of disagreement is received as 
to any determination, an SOC should be 
issued in this regard, and the Veteran 
should be afforded the appropriate 
period of time to respond.  The Veteran 
must be advised that a timely 
substantive appeal must be submitted in 
order to perfect an appeal as to any 
matter.

4.  Readjudicate the Veteran's service 
connection claims and if any benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided an SSOC and afforded an 
opportunity to respond.  The case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


